Title: IV. The Declaration of Independence as Amended by the Committee and by Congress, 11 June–4 July 1776
From: Continental Congress
To: 


                        [Ed. Note: This document is TJ’s text of the Declaration as copied into his Notes of Proceedings in the Continental Congress, 7 June to 1 Aug. 1776 (which was eventually incorporated in his Autobiography) and is printed above as part of these Notes (q.v., p. 315), above; a facsimile text is available in Boyd, Declaration of Independence, 1945, pl. viii. This copy (actually there are two, varying in minor particulars; see notes to TJ’s Notes of Proceedings) carefully records the deletions and insertions made by Congress. The changes made by the Committee of Five and by TJ himself in the second stage of his composition (listed in Boyd, p. 29–31) can be discerned by comparing this text with that of the “Rough draught” and excluding the changes made by Congress.]
                    